Name: Commission Regulation (EEC) No 2325/92 of 6 August 1992 re- establishing the levying of customs duties on products falling within CN code 7013 originating in China, to which the preferential arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: miscellaneous industries;  chemistry;  tariff policy
 Date Published: nan

 No L 223/8 Official Journal of the European Communities 8 . 8 . 92 COMMISSION REGULATION (EEC) No 2325/92 of 6 August 1992 re-establishing the levying of customs duties on products falling within CN code 7013 originating in China, to which the preferential arrangements set out in Council Regulation (EEC) No 3831/90 apply each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of products falling within CN code 7013 originating in China, the individual ceiling was fixed at ECU 3 308 000 ; whereas on 14 April 1992, imports of these products into the Community orginating in China reached the ceiling in question after being charged thereagainst ; whereas, if its appropriate to re-establish the levying of customs duties for the products in question against China, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff prefer ­ ences for 1991 in respect of certain industrial products originating in developing countries ('), extended into 1992 by Regulation (EEC) No 3587/91 (2), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation, (EEC) No 3831 /90, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the the products in question originating in HAS ADOPTED THIS REGULATION : Article 1 As from 11 August 1992, the levying of customs duties, suspended for 1992 pursuant to Council Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the following products, originating in China : Order No CN code Description 10.0770 7013 Glassware of a kind used for table, kitchen, toilet, office, indoor decoration or similar purposes (other than that of heading No 7010 or 7018) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 August 1992. For the Commission Jean DONDELINGER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 1 . (2) OJ No L 341 , 12. 12. 1991 , p. 1 . Last amended by Council Regulation (EEC) No 1509/92 (OJ No L 159. 12. 6. 1992, p. !) ¢